

SEVERANCE AGREEMENT


SEVERANCE AGREEMENT (this “Agreement”), dated as of July 14, 2009, by and
between TheStreet.com, Inc., a Delaware corporation (the “Company” or
“TheStreet.com”), and Gregory E. Barton (“Barton”).


WHEREAS, the Company desires that Barton enter into this Agreement, and Barton
desires to enter into this Agreement, on the terms and conditions set forth
herein;


WHEREAS, the Company granted Barton Restricted Stock Units pursuant to the
Letter dated July 14, 2009 (“Letter”);


WHEREAS, Barton agreed to be bound by certain restrictive covenants and
prohibitions on competition in the Letter; and


NOW THEREFORE, the parties hereto agree as follows:


Section 1. Severance Benefits.


(a)           General Severance. In the event that the Company terminates
Barton’s employment with the Company without Cause or Barton voluntarily
terminates his employment with the Company for Good Reason, then the Company
shall pay Barton an amount equal to the lesser of (i) one year of Barton’s base
salary (at the rate in effect immediately prior to termination) and (ii) the sum
of:


 
A.
four weeks of Barton’s base salary (at the rate in effect immediately prior to
termination), plus



 
B.
the product of (x) four weeks of Barton’s base salary (at the rate in effect
immediately prior to termination) multiplied by (y) a fraction, the numerator of
which is the number of calendar days from and including June 5, 2010, to and
including the effective date of the termination of Barton’s employment pursuant
to this Section 1, and the denominator of which of 365 (for the avoidance of
doubt, if Barton’s employment terminates prior to June 5, 2010, this fraction
shall be zero).

 
As provided in the second paragraph of Section 1(b) herein, despite the fact
that the effective date of Barton’s termination as CEO may occur prior to the
consummation of a Change of Control, for purposes of determining the appropriate
amount payable to Barton, Barton’s severance shall be determined under Section
1(b) rather than this Section 1(a), and Section 1(c) shall be applicable
thereto.
 
For purposes of this Agreement, “Cause” and “Good Reason” shall have the same
meaning ascribed to them in the Letter and “Change of Control” shall mean the
happening of any of the following:
 
(1) the acquisition by any person or group deemed a person under Sections
3(a)(9) and 13(d)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”)
(other than the Company and its subsidiaries as determined immediately prior to
that date and any of its or their employee benefit plans) of beneficial
ownership, directly or indirectly (with beneficial ownership determined as
provided in Rule 13d-3, or any successor rule, under the Exchange Act), of a
majority of the total combined voting power of all classes of stock of the
Company having the right under ordinary circumstances to vote at an election of
the Board of Directors of the Company (the “Board”), if such person or group
deemed a person does not include you;
 
(2) the date on which a majority of the members of the Board consist of persons
other than Current Directors (which term shall mean any member of the Board on
the effective date of this Agreement and any member whose nomination or election
has been approved by a majority of Current Directors then on the Board);

 
1

--------------------------------------------------------------------------------

 
 
(3) the date of consummation of a merger or consolidation of the Company with
another corporation or other entity where (x) stockholders of the Company
immediately prior to such merger or consolidation would not beneficially own
following such merger or consolidation shares entitling such stockholders to a
majority of all votes (without consideration of the rights of any class of stock
to elect directors by a separate class vote) to which all stockholders of the
surviving corporation would be entitled in the election of directors in
substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of voting securities of the Company, or (y) where the
members of the Company’s Board of Directors, immediately prior to such merger or
consolidation, would not, immediately after such merger or consolidation,
constitute a majority of the board of directors of the corporation issuing cash
or securities in the merger; or
 
(4) the sale of all or substantially all of the assets of the Company; or
 
(5) the date of approval by the stockholders of the Company of a plan of
complete liquidation of the Company.
 
(b)           Upon a Change of Control. In the event that (i) a Change of
Control occurs on or before November 30, 2011 and (ii) Barton’s employment is
terminated by the Company without Cause or by Barton for Good Reason, in either
event within two years after the effective date of consummation of such Change
of Control, then, in partial consideration for Barton’s agreement to abide by
the restrictions and covenants set forth in Section 6 (regarding
non-competition), Section 7(a) (non-solicitation of employees) and Section 7(b)
(non-solicit of clients and vendors) in the Letter, the Company shall pay Barton
an amount equal to one year of Barton’s base salary (at the rate in effect
immediately prior to termination).


For purposes of this Agreement, regardless of the fact that Barton’s last day of
employment with the Company may occur prior to the consummation of a Change of
Control, an involuntary termination of Barton’s employment by the Company
without Cause or a voluntary termination by Barton of his employment for Good
Reason shall be deemed to have occurred after a Change of Control in the event
that:


 
x.
Barton is employed as the Company’s Executive Vice President, Business and Legal
Affairs, General Counsel and Secretary at the time that events or efforts are
initiated by the Company that directly lead to consummation of a Change of
Control; and



 
y.
The consummation of the Change of Control occurs prior to November 30, 2011.



For the sake of avoidance of doubt, in the event that both (x) and (y) of this
Section 1(b) apply, Barton shall receive the net severance benefits described
under this Section 1(b), as modified by Section 1(c) herein.


(c)           No Double Benefits. Notwithstanding any other provision of this
Agreement, should Barton qualify for severance benefits under both Sections 1(a)
and 1(b), then the benefits to be provided under Section 1(b) shall be offset by
any amounts that were theretofore provided under Section 1(a).

 
(d)           Payment of Benefits. If Barton becomes entitled to a payment under
Section 1(a) or 1(b), the Company shall pay Barton the applicable amount in a
lump sum within thirty (30) days of Barton’s becoming entitled to such payment.


Section 2. Parachute Payment Limitation.


Anything in this Agreement or the Letter to the contrary notwithstanding, in the
event that:
 
(a)           the aggregate payments or benefits to be made or distributed by
the Company or its affiliates to or for the benefit of Barton (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) which are deemed to be parachute payments as defined in Internal
Revenue Code (“Code”) Section 280G or any successor thereto (the “Change of
Control Benefits”) would be deemed to include an “excess parachute payment”
under Code Section 280G; and
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           if such Change of Control Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Barton’s “base amount,” as determined in
accordance with Code Section 280G and the Non-Triggering Amount less the product
of the marginal rate of any applicable state and federal income tax times the
Non-Triggering Amount would be greater than the aggregate value of the Change of
Control Benefits (without such reduction) minus (x) the amount of tax required
to be paid by Barton thereon by Code Section 4999 and further minus (y) the
product of the Change of Control Benefits times the marginal rate of any
applicable state and federal income tax, then the Change of Control Benefits
shall be reduced to the Non-Triggering Amount.  The allocation of any reduction
required hereby among the Change of Control Benefits shall be determined by
Barton.


Section 3. Notices.


Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Compensation Committee Chair, TheStreet.com, Inc., 14 Wall Street,
15th Floor, New York, NY 10005, or, in the case of Barton, at his principal
residence address as then reflected on the records of the Company or such other
address as such party may hereafter specify by notice to the other party hereto.
Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day after sent by overnight delivery service for next
business day delivery or on the fifth business day after sent by registered or
certified mail.


Section 4. Representations.


The Company hereby represents and warrants that the execution and delivery of
this Agreement and the performance by the Company of its obligations hereunder
have been duly authorized by all necessary corporate action of the Company.


Section 5. Amendment.


This Agreement may be amended only by a written agreement signed by the parties
hereto.


Section 6. Binding Effect.


The rights and duties under this Agreement are not assignable by Barton other
than as a result of his death. None of Barton’s rights under this Agreement
shall be subject to any encumbrances or the claims of Barton’s creditors. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor organization which shall succeed to the Company by merger or
consolidation or operation of law, or by acquisition of all or substantially all
of the assets of the Company.


Section 7. Governing Law.


This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to contracts to be performed
wholly within the state and without regard to its conflict of laws provisions
that would defer to the laws of another jurisdiction.
 
 
3

--------------------------------------------------------------------------------

 

Section 8. Severability.


If any provision of this Agreement shall for any reason be held invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Agreement shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Agreement invalid, illegal or unenforceable in any way.


Section 9. Execution in Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one and the same
instrument.


Section 10. Entire Agreement.


This Agreement, together with the Letter and award agreements entered into by
and between Barton and the Company with respect to outstanding incentive awards
and incentive awards granted on or before the date hereof, sets forth the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof and
thereof.


Section 11. Titles and Headings.


Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Agreement.


Section 12. Consent to Jurisdiction.


The parties hereto each hereby irrevocably submit to the exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, City
of New York in any action or proceeding to enforce the provisions of this
Agreement, and waives the defense of inconvenient forum to the maintenance of
any such action or proceeding.


Section 13. No Duty to Mitigate.


Barton shall have no duty to mitigate or, except as specified in Section 1(c),
have any off-set made against amounts payable by the Company to Barton
hereunder.


Section 14. Release.


As a condition to the obligation of the Company to make the payments provided
for in this Agreement and otherwise perform its obligations hereunder to Barton
upon termination of Barton’s employment (other than due to his death), Barton or
his legal representatives shall deliver to the Company a written release,
substantially in the form attached hereto as Exhibit A, and the time for
revocation of such release shall have expired, no later than thirty (30) days
following termination of Barton’s employment; provided, however, that such
release shall be conditioned on the receipt from the Company of a release of
Barton, provided that such release from the Company shall not be such a
condition and shall be null and void and of no force or effect in the event of
any act or omission by Barton that constitutes Cause or that could be a crime of
any kind.


Section 15. Section 409A.


(a)  Notwithstanding any provision of this Agreement to the contrary, if Barton
is a “specified employee” as determined by the Board or the Compensation
Committee of the Board in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended or any regulations or Treasury guidance promulgated
thereunder (“Section 409A”), Barton shall not be entitled to any payments of
amounts which constitute deferred compensation within the meaning of Section
409A upon a termination of his employment until the earlier of (i) the date
which is six months after his termination of employment for any reason other
than death (except that during such six (6) month period Barton may receive
total payments from the Company that do not exceed the amount specified in
Treas. Reg. Section 1.409A-1(b)(9) or that constitute a short-term deferral
within the meaning of Section 409A), or (ii) the date of his death.

 
4

--------------------------------------------------------------------------------

 
 
(b) If any provision of this Agreement or of any award of compensation,
including equity compensation or benefits would cause Barton to incur any
additional tax or interest under Section 409A, the parties agree to negotiate in
good faith to reform such provision in such manner as to maintain, to the
maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.


(c) Notwithstanding any provision of this Agreement to the contrary, to the
extent any compensation or award which constitutes deferred compensation within
the meaning of Section 409A shall vest upon the occurrence of a Change of
Control and such Change of Control does not constitute a “change in the
ownership or effective control” or a “change in the ownership or a substantial
portion of the assets” of the Corporation within the meaning of Section 409A,
then notwithstanding such vesting, payment will be made to Barton on the
earliest of (i) Barton’s “separation from service” with the Company (determined
in accordance with Section 409A) or, if Barton is a specified employee within
the meaning of Section 409A, such later date as provided in paragraph (a) of
this Section 15, (ii) the date payment otherwise would have been made, or
(iii) Barton’s death.
 
 
5

--------------------------------------------------------------------------------

 


    IN WITNESS WHEREOF, the undersigned have executed this Agreement as of July
14, 2009.


/s/ Gregory Barton
Gregory E. Barton
 
THESTREET.COM, INC.
 
By:
/s/ Daryl Otte
Name: Daryl Otte
Title: Chief Executive Officer

 
 
6

--------------------------------------------------------------------------------

 


EXHIBIT A


Form of Release


This Release (this “Release”) is entered into by Gregory E. Barton (“Barton”)
and TheStreet.com, Inc., a Delaware corporation (the “Company”), effective as of
[DATE] (the “Effective Date”).


In consideration of the promises set forth in the Severance Agreement between
Barton and the Company, dated as of July 14, 2009 (the “Agreement”), Barton and
the Company agree as follows:


1.     General Releases and Waivers of Claims.


(a)  Barton’s Release of Company. In consideration of the payments and benefits
provided to Barton under the Agreement and after consultation with counsel,
Barton on behalf of himself and each of his respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Barton Parties”) hereby irrevocably and unconditionally release and forever
discharge the Company and its subsidiaries and affiliates and each of their
respective officers, employees, directors, shareholders and agents (“Company
Parties”) from any and all claims, actions, causes of action, rights, judgments,
fees and costs (including attorneys’ fees), obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims based upon contract, tort,
or under any federal, state, local or foreign law, that the Barton Parties may
have, or in the future may possess, arising out of any aspect of Barton’s
employment relationship with and service as an employee, officer, director or
agent of the Company, or the termination of such relationship or service, that
occurred, existed or arose on or prior to the date hereof; provided, however,
that Barton does not release, discharge or waive (i) any rights to payments and
benefits provided under the Agreement, (ii) any right Barton may have to enforce
this Release or the Agreement, (iii) Barton’s eligibility for indemnification in
accordance with the Company’s certificate of incorporation, bylaws or other
corporate governance document, any applicable insurance policy or any contract
or provision to which Barton is a party or as to which Barton otherwise is
entitled to indemnification benefits, with respect to any liability he incurred
or might incur as an employee, officer or director of the Company, (iv) any
claims for accrued, vested benefits under any employee benefit or pension plan
of the Company Parties subject to the terms and conditions of such plan and
applicable law including, without limitation, any such claims under COBRA or the
Employee Retirement Income Security Act of 1974, or (v) any rights under or in
respect of that certain Agreement for Grant of Restricted Stock Units Under 2007
Performance Incentive Plan between Barton and the Company, dated as of July 14,
2009 (the “Letter”).


(b) Executive’s Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to Barton under the Agreement, Barton on behalf
of himself and the other Barton Parties hereby unconditionally release and
forever discharge the Company Parties from any and all Claims that the Barton
Parties may have as of the date Barton signs this Release arising under the
Federal Age Discrimination in Change of Control and Severance Act of 1967, as
amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, Barton hereby acknowledges and confirms the
following: (i) Barton was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to him the terms of this Release,
including, without limitation, the terms relating to his release of claims
arising under ADEA, and Barton has in fact consulted with an attorney;
(ii) Barton was given a period of not fewer than 21 days to consider the terms
of this Release and to consult with an attorney of his choosing with respect
thereto; and (iii) Barton knowingly and voluntarily accepts the terms of this
Release. Barton also understands that he has seven (7) days following the date
on which he signs this Release within which to revoke the release contained in
this paragraph, by providing the Company a written notice of his revocation of
the release and waiver contained in this paragraph.


 
7

--------------------------------------------------------------------------------

 

(c)  Company’s Release of Executive. The Company for itself and on behalf of the
Company Parties hereby irrevocably and unconditionally release and forever
discharge the Barton Parties from any and all Claims, including, without
limitation, any Claims based upon contract, tort, or under any federal, state,
local or foreign law, that the Company Parties may have, or in the future may
possess, arising out of any aspect of Barton’s employment relationship with and
service as an employee, officer, director or agent of the Company, or the
termination of such relationship or service, that occurred, existed or arose on
or prior to the date hereof, excepting (i) any Claim which would constitute or
result from conduct by Barton that constituted the basis for termination for
Cause under the Agreement or could be a crime of any kind, or (ii) rights
arising under or in respect of the Letter. Anything to the contrary
notwithstanding in this Release, nothing herein shall release Barton or any
other Executive Party from any Claims based on any right the Company may have to
enforce this Release or the Agreement.


(d)  No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Release.


2.     Proceedings. Neither Barton nor the Company have filed, any complaint,
charge, claim or proceeding against the other party before any local, state or
federal agency, court or other body relating to Barton’s employment or the
termination thereof (each, individually, a “Proceeding”).


3.     Remedies.


(a)  In the event Barton initiates or voluntarily participates in any Proceeding
involving any of the matters waived or released in this Release, or if he fails
to abide by any of the terms of this Release, or if he revokes the ADEA release
contained in Paragraph 1(b) of this Release within the seven-day period provided
under Paragraph 1(b), the Company may, in addition to any other remedies it may
have, reclaim any amounts paid to him, and terminate any benefits or payments
that are due, pursuant to the termination provisions of the Agreement, without
waiving the release granted herein. In addition, in the event that Barton has
failed to comply with Sections 6 and/or 7 of the Letter (other than as a result
of an unintentional and immaterial disclosure of confidential information), the
Company may, in addition to any other remedies it may have, to the extent
permitted in the Agreement and the Letter reclaim any amounts paid to him
pursuant to the Agreement or the Letter, without waiving the release granted
herein. Barton acknowledges and agrees that the remedy at law available to the
Company for breach of any of his post-termination obligations under the
Agreement or his obligations herein would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, Barton acknowledges, consents and agrees that, in addition
to any other rights or remedies that the Company may have at law or in equity,
the Company shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining Barton from breaching his post-termination obligations under the
Agreement or his obligations hereunder. Such injunctive relief in any court
shall be available to the Company, in lieu of, or prior to or pending
determination in, any arbitration proceeding.


(b)  Barton understands that by entering into this Release he will be limiting
the availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Company.


(c)  The Company acknowledges and agrees that the remedy at law available to
Barton for breach of any of its post-termination obligations under the Agreement
or its obligations hereunder would be inadequate and that damages flowing from
such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, the Company acknowledges, consents and agrees that, in
addition to any other rights or remedies that Barton may have at law or in
equity, Barton shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Company from breaching its post-termination obligations under
the Agreement or its obligations hereunder. Such injunctive relief in any court
shall be available to Barton, in lieu of, or prior to or pending determination
in, any arbitration proceeding.


(d)  The Company understands that by entering into this Release it will be
limiting the availability of certain remedies that it may have against Barton
and limiting also its ability to pursue certain claims against Barton.


4.     Severability Clause. In the event any provision or part of this Release
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Release, will be inoperative.

 
8

--------------------------------------------------------------------------------

 
 
5.     Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or Barton.


6.     Governing Law. All matters affecting this Release, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the New York applicable to contracts executed in and to be
performed in that State.


7.     Notices. All notices or communications hereunder shall be made in
accordance with Section 3 of the Agreement.


BARTON ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.


IN WITNESS WHEREOF, the parties have executed this Release as of
_______________.



 
Gregory E. Barton
   
THESTREET.COM, INC.
   
By:
 
Name:
 
Title:
 

 
 
9

--------------------------------------------------------------------------------

 